UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7729


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DONNIE J. AUSTIN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:02-cr-00124-HEH-1)


Submitted:    January 15, 2009               Decided:   January 23, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donnie J. Austin, Appellant Pro Se. Peter Sinclair Duffey,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Donnie Austin appeals from the district court’s order

denying   his    motion     for    reduction      of    sentence    pursuant   to    18

U.S.C. § 3582(c) (2006).            We have reviewed the record and find

no reversible error.              Accordingly, we affirm for the reasons

stated by the district court.                   United States v. Austin, No.

3:02-cr-00124-HEH-1 (E.D. Va. Aug. 12, 2008).                      We dispense with

oral   argument     because       the     facts   and    legal     contentions      are

adequately      presented    in     the    materials      before    the   court     and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2